DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2022 has been entered.

Status of Claims
Claims 1-5 are pending; claim 2 has been amended; claims 3-5 remain withdrawn; claim 6 remains cancelled; and claims 1-2 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments filed 04 January 222 have been fully considered but they are not persuasive.
Applicant argues that Raulin does not disclose the use of bandpass filters, but rather cut-off filters.  Although the Examiner respectfully disagrees for similar reasons as provided in the Final Rejection dated 06 August 2021, the Examiner has also introduced herein the reference of Vidal et al. (US 2016/0374173 A1), which more directly describes the use of bandpass filters in intense pulsed light devices.  The Examiner respectfully directs Applicant to the updated rejection below. 

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Raulin et al. (IPL Technology: A Review, Lasers in Surgery and Medicine 32:78-87 (2003)) or, in the alternative, under 35 U.S.C. 103 as obvious over Raulin in view of Vidal et al. (US 2016/0374173 A1).
Regarding claims 1 and 2, Raulin describes a device and method for the cosmetic treatment of vascular lesions on skin tissue (p. 79), wherein the device is an equivalent of a laser having an operating wavelength of 532 nm, 595 nm, or 755 nm (Table 1, p. 83, exemplary lasers listed including KTP lasers, dye lasers, and Alexandrite lasers, which operate at the wavelengths recited), the device comprising
an intense pulsed light source, the IPL source being activatable (p. 78)
further comprising a band pass filter which blocks substantially all but one range of wavelengths of light emanating from the IPL source when activated (p. 78)
wherein the band pass filter permits transmission of light from the IPL source when activated in the range of about 525 nm to about 585 nm, about 560 nm to about 690 nm, or about 700 nm to about 800 nm (Table 1)
wherein the IPL with the band pass filter provides equivalent cosmetic treatment as a laser with an operating wavelength of 532 nm, 595 nm or 755 
Regarding claim 2 specifically, Raulin describes interposing a band pass filter between the IPL source and the body vascular region (p. 85). 
Regarding claims 1 and 2, although the Examiner respectfully submits that Raulin contains the requisite disclosure necessary to read on the use of a bandpass filter, Raulin does not explicitly use the term “bandpass filter.”  However, Vidal also describes a device and method for the cosmetic treatment of vascular lesions on skin tissue ([0040]: “IPL therapy may be used to treat skin conditions such as, for example, age spots, sun-damaged skin, cutaneous lesions (such as warts, scars, and striae), benign pigmented epidermal lesions (such as freckles and melasma), and vascular lesions (such as spider veins)”), including wherein the IPL device includes bandpass filters ([0040]: “an IPL device may include flashlamps, computer-controlled power supplies, and bandpass filters to generate light pulses of prescribed duration, intensity, and spectral distribution”).  Vidal further describes a wide range of wavelengths over which the pulses may be delivered ([0036]) and various types of lasers which may be used for biological applications, including Alexandrite lasers and dye lasers ([0037]) similar to those described by Raulin.  Therefore, as Vidal is also directed towards cosmetic treatment of vascular lesions on skin tissue and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a bandpass filter, similar to that described by Vidal, when using the system and method described by Raulin, as doing so advantageously allows the resulting device to 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792